DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 11 is objected to because of the following informalities:  the limitation “lengths.   [Chemical Formula 1] —(OCF2CFRf)a—O—(CF2)b—X (In Chemical Formula 1 above,”  in lines 8-11 includes  drafting errors. The limitation For the purpose of this Office Action, the limitation has been interpreted as “lengths,  [Chemical Formula 1] —(OCF2CFRf)a—O—(CF2)b—X (in Chemical Formula 1 above,” .   Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1 and 2-14, 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claim 1 recites the limitation "the pores" in lines 4 and 7.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "the plurality of pores" as there is antecedent basis.
6.	Claims 2-14 and 16-17 are rejected as depending from claim 1.
thickness of the first ion conductor to a thickness of the second ion conductor” is not clear since ion conductors are molecules.  
8.	Claims 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9.	Claim 15 recites the limitation "the pores" in lines 5 and 8.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "the plurality of pores" as there is antecedent basis.
Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae et al. (EP3185345A2) as cited in IDS dated 5/31/21.
Regarding claim 1, Bae discloses a polymer electrolyte membrane (reinforced composite membrane 100’, Fig. 1A,  [0016]) comprising: a porous support having a plurality of pores(porous support layer 110, Fig. 1A, [0034]-[0036]); a first layer including a first ion conductor that fills the plurality of pores adjoining one surface of the porous support(porous support layer 110 may include an electrolyte used to impregnate at least a portion of the porous support layer in a depth direction of the porous support layer [0035], Fig. 1A (b)); and a second layer including a second ion conductor that fills the plurality of pores adjoining the other surface of the porous support(the entire volume of the porous support layer 110 may be impregnated with the electrolyte, which may be the same as that applied to the electrolyte membrane layer 120 [0035], Fig. 1A(b)), wherein the first ion conductor and the second ion conductor are different from each other ([0047]), and one selected from a group consisting of the first layer, the second layer, and a combination thereof includes an organic-based antioxidant (reinforced composite membrane may further include an additive that includes an organic material such as radical quencher [0045]).  
Regarding  claim 4, Bae discloses all of the claim limitations as set forth above. Bae further discloses further comprising: a first ion conductor layer on one surface of the porous support(electrolyte membrane layer 120, Fig. 1A, [0034]), the first ion conductor layer including the first ion conductor([0035]); and a second ion conductor layer on the other surface of the porous support(electrolyte membrane layer 120’, Fig. 1A, [0047]), the second ion conductor layer including the second ion conductor([0047]).  

Regarding claim 11, Bae discloses all of the claim limitations as set forth above. Bae further discloses  each of the first ion conductor and the second ion conductor is a fluorinated polymer comprising a fluorinated carbon backbone and a side chain represented by Chemical Formula 1 below, and the first ion conductor and the second ion conductor have different side-chain lengths,    [Chemical Formula 1]  —(OCF2CFRf)a—O—(CF2)b—X
(in Chemical Formula 1 above, Rf is respectively and independently one selected from a group consisting of F, Cl, and a perfluorinated alkyl group having a carbon number ranging from 1 to 10, X is an ion-exchanging group, a is a real number ranging from 0 to 3, and b is a real number ranging from 1 to 5 ([0040], Formula 3, [0043], [0047]).
Regarding claim 14, Bae discloses all of the claim limitations as set forth above. Bae further discloses a ratio of a thickness of the first ion conductor to a thickness of the second ion conductor in the polymer electrolyte membrane ranges from 9:1 to 1:9(electrolyte membrane layer 120 and electrolyte membrane layer 120’ may have the same thickness [0047]).  
Regarding claim 15, Bae discloses a method of manufacturing a polymer electrolyte membrane(Figs. 2-6), the method comprising: preparing a porous support having a plurality of pores([0051], [0034]-[0036]); filling the plurality of pores adjoining one surface of the porous support with a first ion conductor to form a first layer([0056], [0035]); and filling the plurality of pores adjoining the other surface of the porous support with a second ion conductor to form a second layer([0056], [0035]), wherein the first ion conductor and the second ion conductor are 
Regarding claim 16, Bae discloses all of the claim limitations as set forth above.  Bae further discloses a membrane-electrode assembly comprising: an anode; a cathode; and the polymer electrolyte membrane according to claim 1, the polymer electrolyte membrane being disposed between the anode and the cathode ([0044]).  
Regarding claim 17, Bae discloses all of the claim limitations as set forth above. Bae further discloses a fuel cell comprising the membrane- electrode assembly according to claim 16([0049]).  
Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
15.	Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (EP3185345A2) as cited in IDS dated 5/31/21 as applied to claim 1 above.
Regarding claims 2 and 3, Bae discloses all of the claim limitations as set forth above. Bae does not explicitly disclose  a weight per unit volume of the antioxidant in the first layer and a weight per unit volume of the antioxidant in the second layer are different from each other (claim 2) and   the weight per unit volume of the antioxidant in the layer in which the weight per unit volume of the antioxidant is larger ranges from 30 mg/cm3 to 4,000 mg/cm3, and the weight per unit volume of the antioxidant in the layer in which the weight per unit volume of the antioxidant is smaller ranges from 10 mg/cm3 to 2,000 mg/cm3 (claim 3).  
It would have been obvious to one of ordinary skill in the art to provide in the polymer electrolyte membrane of Bae, a weight per unit volume of the antioxidant in the first layer and a weight per unit volume of the antioxidant in the second layer are different from each other and the weight per unit volume of the antioxidant in the layer in which the weight per unit volume of the antioxidant is smaller ranges from 10 mg/cm3 to 2,000 mg/cm3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
16.	Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (EP3185345A2) as cited in IDS dated 5/31/21 as applied to claims 1 and 4 above.

It would have been obvious to one of ordinary skill in the art to provide in the polymer electrolyte membrane of Bae, a weight per unit volume of an antioxidant in the first ion conductor layer is greater than a weight per unit volume of the antioxidant in the first layer, and a weight per unit volume of an antioxidant in the second ion conductor layer is greater than a weight per unit volume of the antioxidant in the second layer  and a weight per unit volume of an antioxidant decreases or increases in an order of the first ion conductor layer, the first layer, the second layer, and the second ion conductor layer, so that the polymer electrolyte membrane has a concentration gradient of the antioxidant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
17.	Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (EP3185345A2) as cited in IDS dated 5/31/21 as applied to claim 1  above, in view of Barnwell et al. (WO 2009/109780A1) as cited in IDS dated 5/31/21.
Regarding claim 7, Bae discloses all of the claim limitations as set forth above. Bae discloses  one selected from the group consisting of the first layer, the second layer, and the 
Barnwell teaches an ion-conducting membrane structure comprising (i) an ion-conducting membrane wherein said membrane has a first face and a second face, (ii) a first hydrogen peroxide decomposition catalyst and (iii) a first radical scavenger, wherein the first hydrogen peroxide decomposition catalyst is in a first layer on the first face of the ion-conducting membrane in an amount from 0.01 to 15μg/cm2 or the first hydrogen peroxide decomposition catalyst in embedded within the ion-conducting membrane in an amount from 0.001 to 5% by weight (abstract).  Barnwell teaches an ion conducting membrane structure 1 comprising an ion conducting membrane 2 having a first hydrogen peroxide decomposition catalyst 4 in a first layer 3a and a first radical scavenger 5 in a second layer 3b (Fig. 4, p. 14, lines 12-16 & p. 16, lines 15-20). Barnwell teaches that the hydrogen peroxide decomposition catalyst can be selected from a group of metal oxides (i.e., metal based compound), whilst the radical scavengers can be an organic based compound (e.g., lactones) (p. 6, lines 21-20, p. 7, lines 18-33, p. 8 and p. 9, lines 1-2).
It would have been obvious to one of ordinary skill in the art to provide in the polymer electrolyte membrane of Bae, one selected from the group consisting of the first layer, the second layer, and the combination thereof and not including the organic-based antioxidant does not include an antioxidant, or includes a metal-based antioxidant as taught by Barnwell as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
.  
18.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (EP3185345A2) as cited in IDS dated 5/31/21 as applied to claim 1  above, in view of Yamashita et al. (WO 2015125695A1) as cited in IDS dated 5/31/21 with citations from machine translation provided with this Office Action.
Regarding claim 8, Bae discloses all of the claim limitations as set forth above. Bae does not explicitly disclose the organic-based antioxidant is one selected from a group consisting of syringic acid, vanillic acid, protocatechuic acid, coumaric acid, caffeic acid, ferulic acid, chlorogenic acid, cynarine, gallic acid, and a mixture thereof.  
Yamashita teaches a polymer electrolyte membrane with a composition containing compound (Y) (abstract).  Yamashita teaches compound (Y) is considered to have a function of enhancing  oxidative stability with specific examples including vanillic acid, syringic acid (p. 6, line 64 & p. 7 line 6).
It would have been obvious to one of ordinary skill in the art to provide in the polymer electrolyte membrane of Bae,  the organic-based antioxidant is one selected from a group consisting of syringic acid, vanillic acid as taught by Yamashita as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
s 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (EP3185345A2) as cited in IDS dated 5/31/21 as applied to claim 1  above, in view of Mizuno  (JPH07135004A) as cited in IDS dated 3/11/20 with citations from machine translation provided with this Office Action.
Regarding claim 12, Bae discloses all of the claim limitations as set forth above. Bae does not explicitly disclose  each of the first ion conductor and the second ion conductor is a polymer comprising a hydrophilic repeating unit and a hydrophobic repeating unit, and the first ion conductor and the second ion conductor have different molar ratios of the hydrophilic repeating unit to the hydrophobic repeating unit.
Mizuno teaches a solid polymer electrolyte membrane comprising a polymer cation exchange membrane ([0001]).  Mizuno teaches the cation exchange membranes 12, 14 have a different equivalent weight of ion exchange groups (e.g., sulfone group) ([0023]). Mizuno teaches each cation exchange membrane is formed by copolymerization and hydrolysis of monomers (e.g., tetrafluoroethylene and perfluorovinyl ether containing fluorosulfonyl groups which results in the hydrophilic repeating units and hydrophobic repeating units formed([0024]-[0025]).  
It would have been obvious to one of ordinary skill in the art to use in the polymer electrolyte membrane of Bae, each of the first ion conductor and the second ion conductor is a polymer comprising a hydrophilic repeating unit and a hydrophobic repeating unit, and the first ion conductor and the second ion conductor have different molar ratios of the hydrophilic repeating unit to the hydrophobic repeating unit as taught by Mizuno as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.

It would have been obvious to one of ordinary skill in the art to provide in the polymer electrolyte membrane of modified Bae, the molar ratio of the hydrophilic repeating unit to the hydrophobic repeating unit of the first ion conductor is higher than the molar ratio of the hydrophilic repeating unit to the hydrophobic repeating unit of the second ion conductor, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724